Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	1.	Applicant’s amendment filed July 21, 2022 is acknowledged and has been entered. 
	2.	Claims 140-151, 154-170, and 173-200 are currently pending.
	3.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
5.	The application has been amended as follows:
In the claims:
Claims 170 and 178-200 were cancelled. 
In claim 140-line 5, -- The Cancer Genome Atlas (TCGA) -- was inserted between “a” and “luminal”. 
In claim 168-line 8, -- TCGA -- was inserted between “a” and “luminal”.
In claim 168-line 9, -- ; and administering to the patient a therapeutically effective amount of atezolizumab -- was inserted between “tumor” and the period. 
In claim 177-line 4, the word “and” was deleted. 
In claim 177-line 9, -- TCGA -- was inserted between “a” and “luminal”.
In claim 177-line 9, -- ; and administering to the patient a therapeutically effective amount of atezolizumab -- was inserted between “tumor” and the period. 
In the specification:
The paragraph of the specification as originally filed beginning at page 97, line 13, was amended as follows:
Subtype assignment
Molecular subtyping was based on molecular subtypes in bladder suggested by The Cancer Genome Atlas (TCGA) and described in TCGA Research Network, Nature. 507:315-22, 2014. .  The TCGA classifier could not be directly applied to our data, due to significant differences in per-gene signal behavior between standard poly(A) RNA-seq for fresh material and RNA Access RNA-seq for FFPE material.  Instead, our samples were clustered according to the expression of the following genes, which correspond to TCGA’s FIG. 3: FGFR3, CDKN2A, KRT5, KRT14, EGFR, GATA3, FOXA1, and ERBB2 (see TCGA Research Network, Nature. 507:315-22, 2014). TCGA Research Network, Nature. 507:315-22, 2014.   Clusters of patients could then be assigned in a straightforward fashion to the TCGA molecular subtypes by matching the gene expression patterns of each cluster with the patterns reported by TCGA.  One outgroup with mixed expression behavior that was not consistent with the TCGA I, II, III, or IV data (n=18) was left unclassified and omitted from downstream analysis.



6.	Authorization for this Examiner's Amendment was given in a telephone interview with Benjamin D. Atkins on August 8, 2022. 
7.	The Examiner’s amendments and Applicant’s amendments and arguments have overcome the rejections and objections set forth in the Office Action of February 22, 2022, which are hereby withdrawn.
8.	Claims 140-151, 154-169, and 173-177 are allowed.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-08399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642